DETAILED ACTION
This is the Final Office Action for application number 16/696,286 SMART TOILET AND ELECTRIC APPLIANCE SYSTEM, filed on 7/27/2020. Claims 1-19 are pending.  This Final Office Action is in response to applicant’s reply dated 8/25/22.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) s 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Xiamen Kemu Intelligent Technology Co. Ltd (CN 105 374 355 A) in view of Baca et al. (US Pub. 2016/0162671) in view of Hall et al. (US Pub. 2018/0020984) in view of Grover et al. (US Pub. 2018/0010322).

Regarding claim 1 Xiamen shows a smart toilet (Figs. 1-2), comprising: an information acquisition apparatus (main controller; page 1, last paragraph), comprising a voiceprint recognition apparatus (pages 1-8; voiceprint of user using smart toilet, in particular pages 2-8),  and a timing component (pages 1-8 wash time, drying time etc.), configured to acquire feature information of the smart toilet in a working state (pages 1-8), the feature information at least comprising voiceprint information of a human body using the smart toilet acquired by the voiceprint recognition apparatus (pages 1-8) odor information of the human body using the smart toilet, or voiceprint information of a human body using the smart toilet (pages 1-8; voiceprint of user using smart toilet, in particular pages 2-8); and a control apparatus (main controller, memory, voice collection components, voice playback module, networking module and cloud server; pages 1-2), comprising an identity recognition component (voice recognition module), configured to recognize, according to the feature information, an identity of the human body using the smart toilet (pages 1-8, page 2 steps 1-3; 311-335). 
But Xiamen fails to show an odor scanner or odor information of the human body using the smart toilet acquired by the odor scanner.  However, Baca shows an odor scanner (¶ [0031]) that is capable of identifying and authenticating a user base on their specific odor (¶ [0031]; abstract). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xiamen to include an odor scanner and including information acquired by the odor scanner to authenticate and identify the user as shown by Baca for the purpose of using further available biometric authentication apparatus and methods to the toilet for the benefit of the user. 
Xiamen fails to show a position of the human body relative to the smart toilet acquired by a position detection component.  However, Hall provides a smart toilet that has a position detection component (104; ¶ [0028]); that provides a position of the human body relative to the smart toilet (sitting, bearing down ¶ [0028]).  Xiamen shows a timing component in that if processed wash and dry times based on the user preferences but fails to specifically show a timing component for determining usage time of the smart toilet.  However, Grover details that it is known to use a timing component to determine usage time (¶ [0005]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xiamen to include using the timing component for determining usage time of the toilet as shown by Grover for further determination of whether the user is having an issue defecating for an additional biometric marker of the user. 
Regarding claim 9 Xiamen shows the smart toilet as claimed in claim 1, further comprising: an information entry component (cellphone, tablet, voiceprint), configured to enter identity information, and the identity recognition component is configured to recognize the identity of the human body using the smart toilet according to the feature information (voiceprint) and the identity information entered by the information entry component (pages 1-8).  

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiamen Kemu Intelligent Technology Co. Ltd (CN 105 374 355 A) in view of Baca et al. (US Pub. 2016/0162671) in view of Hall et al. (US Pub. 2018/0020984) in view of Grover et al. (US Pub. 2018/0010322) in view of Rexach et al. (US Pub. 2019/0089550).
Regarding claim 2 Xiamen shows the smart toilet as claimed in claim 1, but fails to show wherein information acquisition further comprises: a face recognition component the feature information further comprises at least one of the followings: face image, information acquired by the face recognition component. However, Rexach details a bathroom system that includes feature information (biometric data; ¶ [0128]) that includes facial recognition and information acquired by the face recognition component (biometric data; ¶ [0128]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xiamen to include feature information such as facial recognition for the purpose of positively identifying the user and then providing the appropriate parameters as detailed by Rexach.
Xiamen fails to show a weighing component and a weight of the human body acquired by the weighing component.  However, Hall shows a weighing component ( ¶[0028]) and a weight of the human body acquired by the weighing component (¶[0028]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xiamen to include a weighing component for measuring the weight of a human body as shown by Hall for the purpose of providing another health and wellness measure to the toilet apparatus. 
Regarding claim 3 Xiamen shows the smart toilet as claimed in claim 1, wherein the identity recognition component is configured to use an artificial neural network algorithm to recognize the identity of the human body using the smart toilet according to the feature information (both show connecting to the cloud network and as combined using both voiceprint and facial recognition; ¶ [0057; 0077-0084]).  
Claim(s) 4-8, 10, and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiamen Kemu Intelligent Technology Co. Ltd (CN 105 374 355 A) in view of Baca et al. (US Pub. 2016/0162671) in view of Hall et al. (US Pub. 2018/0020984) in view of Grover et al. (US Pub. 2018/0010322) in view of Hefei Technology Innovation Engineering Institute of CAS (CN 105 951 955 A). 
Regarding claims 4, 12 and 14 Xiamen shows the smart toilet as claimed, but fails to further include a metabolite sampling apparatus, configured to sample metabolites excreted into the smart toilet by the human body, and the control apparatus further comprises a metabolite analysis component, configured to analyze compositions of the metabolites sampled by the metabolite sampling apparatus.  However, Hefei shows a urine collection apparatus (11) with a control apparatus (12; second embedded controller) for urine analysis of chemical component of urine (i.e. analyze metabolites).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xiamen to include a urine collector an analysis component for the purpose of monitoring a user’s health as shown by Hefei. 
Regarding claims 5 and 15 Xiamen shows the smart toilet as claimed, wherein the metabolite analysis component is configured to analyze at least one of the followings: pH, urine specific gravity, urobilinogen, occult blood (background; page 1), leukocyte content, urine protein content, bilirubin 637534-77 PN133733GREE content, ketone body content, urine red blood cell content, and urine color in urine; and the metabolite analysis component is configured to analyze at least one of the followings: a red blood cell count, white blood cell content, pus cell content, and the type and content of parasite eggs in feces.  
Regarding claim 6 Xiamen as combined shows the smart toilet as claimed in claim 4, further comprising: a storage apparatus (Cloud), the control apparatus being configured to store a compositions analysis result obtained by the metabolite analysis component in the storage apparatus in a manner corresponding to the identity recognized by the identity recognition component (Cloud via ZigBee).  
Regarding claims 7, 16 and 17 Xiamen as combined shows the smart toilet as claimed, further comprising: a communication component, wherein the control apparatus is configured to communicate with a server and a terminal (Cloud), or a server, or a terminal through the communication component (ZigBee), and the control apparatus is configured to upload, through the communication component, the compositions analysis result of the metabolite analysis component and the corresponding identity information recognized by the identity recognition component to the server and the terminal (Pages 1-6).  
Regarding claim 8 Xiamen as combined shows the smart toilet as claimed in claim 6, further comprising: a prompt apparatus (login; page 2, cell phone, tablet), the storage apparatus (Cloud) is further configured to store a standard range of metabolite compositions corresponding to different body feature parameter ranges (as combined also body posture may be a feature page 4), and the control apparatus is configured to obtain a body feature parameter range according to the identity recognized by the identity recognition component (implied for identity recognition from body posture), and compare the compositions analysis result of the metabolite analysis component with the standard range of metabolite compositions corresponding to the body feature parameter range (page 4), and when the compositions analysis result is 737534-77 PN133733GREEoutside the standard range, the control apparatus is further configured to control the prompt apparatus to prompt that the compositions analysis result is outside the standard range (provide report to device of health data; page 1).
Regarding claims 10 and 18 Xiamen as combined shows the an electric appliance system, comprising the smart toilet as claimed in claim 1, and further comprising a smart device, the smart device comprising at least one of a wearable device (Bluetooth page 4; Bluetooth devices for cell phone are often wearable over the ear), home fitness equipment, and a household appliance, wherein the smart toilet is connected with the smart device, and both the smart toilet and the smart device are connected with a server.
Regarding claim 13 Xiamen as combined shows the electric appliance system as claimed in claim 12, wherein the prompt information comprises at least one of a dietary advice, a fitness plan, and a recommended environment parameter setting (healthy life guidance with report; Hefei page 5).  
Claim(s) 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiamen Kemu Intelligent Technology Co. Ltd (CN 105 374 355 A) in view of Baca et al. (US Pub. 2016/0162671) in view of Hall et al. (US Pub. 2018/0020984) in view of Grover et al. (US Pub. 2018/0010322) in view of Hefei Technology Innovation Engineering Institute of CAS (CN 105 951 955 A) in further view of Rexach et al. (US Pub. 2019/0089550). 
Regarding claims 11 and 19 Xiamen as combined shows the electric appliance system as claimed, but fails to show wherein the household appliance comprises at least one of an air conditioner, a cooking appliance, an air purifier, a humidifier, and a refrigerator.  However, Rexach shows a system that connects to household appliances such as a refrigerator (¶ [0067-0068, 0072]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xiamen as combined to include the system including being connected to at least one household appliance such as a refrigerator for the purpose of a fully integrated electronic household system as shown by Rexach. 
Response to Arguments
Applicant's arguments filed 8/25/22 have been fully considered but they are not persuasive. Applicant’s arguments with regard to the current amendment have been addressed above in the body of this action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barakat et al. (US 11,287,415) shows the general state of the art of a smart toilet with a urine analyzer. Hall et al. (US Pub. 2019/0008457) shows a health monitoring smart toilet.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        11/23/2022